These three cases are companion cases to the case of City of Hardin v. Cunningham et al., this day decided, and involve the same questions which are there involved.
By a stipulation filed in this court in each of these three cases, it is agreed by the parties that "each and all of the above causes shall abide the decision of this court in the case of the City of Hardin, Respondent, v. James Cunningham et al., Appellants."
In each of these four cases, the judgment below was in favor of the City of Hardin.
In our opinion in the last named case we affirmed the judgment of the trial court. For the reasons set forth in our opinion in that case and pursuant to the terms of stipulation above mentioned, the judgment in each of these three cases is also affirmed.